Citation Nr: 1433264	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder of the arms, hands, and face, including acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and a skin condition of the arms, hands, and face, including acne.  The Veteran submitted a timely notice of disagreement as to this determination.

A December 2010 rating decision granted service connection for PTSD.  The RO's action represents a full grant of the benefits sought as to this matter.  

In September 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  The Veteran's service representative was unavailable for the hearing, but the Veteran elected to testify unrepresented.  See Board hearing at page 2.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran claims hearing loss and tinnitus due to noise exposure in service.  He testified to noticing hearing loss and tinnitus after exposure to rocket and artillery fire without hearing protection while serving in Vietnam.  See Board hearing transcript at pages 6-8.  He was married prior to going to Vietnam and his wife noticed his hearing loss "right away" after he returned.  Id. at 7.  

The Veteran's service personnel records reflect that he had nearly one year of service in Vietnam and served as a radio relay and communications team chief.  The December 2010 grant of service connection for PTSD was based, in large measure, on verification that his unit at Lai Khe was shelled for days in February 1968.  Indeed, noise exposure appears consistent with the circumstances of his service.  The Board concedes that the Veteran had noise exposure in service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83 . The threshold for finding a link between current disability and service is low.  Id. ; see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157. 

Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On a Report of Medical History completed in September 1965, when he was examined for pre-induction, the Veteran checked yes to having running ears and checked no to having ear, nose, or throat trouble.  Audiometric testing conducted at that time showed reported puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0 (10)
0 (10)

0 (5)
LEFT

0 (10)
0 (10)

0 (5)

It was not reported what standards were used in conducting the September 1965 testing.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On a Report of Medical History completed in September 1968 when the Veteran was examined for separation, he checked yes to having ear, nose, or throat trouble.  Audiometric testing conducted in September 1968 for separation purposes showed puretone thresholds as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
0

0
LEFT

0
0

0

It was not reported what standards were used in conducting the September 1968 testing.  

During his September 2012 Board hearing, the Veteran submitted undated, charted audiogram findings suggestive of hearing loss per § 3.385.  An audiology examiner did not interpret the puretone thresholds averages in numeric form.  The Veteran testified that the audiogram was performed at the VA medical center (VAMC) in Loma Linda, California.  See Board hearing transcript at page 8.  The audiogram report contains no discussion or notation of the Veteran's in-service noise exposure nor notation of discussion with the Veteran regarding his symptoms and assertions.  There is no opinion regarding the etiology of his purported hearing loss or tinnitus.  

Thus, the Veteran should be afforded a VA examination to determine whether his current bilateral hearing loss or tinnitus is etiologically related to service.

Skin Disorder

The Veteran asserts that he has a skin disorder due to his active military service.  During his Board hearing, he pointed to his arms, that the undersigned observed to have scabs, sores, and mottling.  See Board hearing transcript at page 12.  The Veteran had the skin problem for 40 years and treated it with Neosporin.  Id.  He reported that in service he always rolled up his sleeves to the elbow and, on patrol, brushed against bushes sprayed with Agent Orange.  Id. at 10.  Spraying was conducted outside his base camp to clear a field of fire and soldiers were occasionally sprayed from the air and ground.  Id.  

The Veteran also stated that he did not get sunburned in service and always kept "very covered up".  Id.  He was told not to strip down unless he was in base camp.  The Veteran noticed his skin problem in service and saw medics for complaints of his skin breaking out in red rashes.  He wore long sleeves at work and was not out in the sun.  Id. at 11-12.

Service treatment records do not discuss treatment for a skin disorder.  Post service, private medical records show that, in November 2007, the Veteran's skin was warm and dry.  In a statement with his January 2008 claim for VA benefits, he reported having very bad problems with his arms and hands that bruised badly and had very rough skin patches for which he used aloe vera lotion.  He also had acne on his face with scarring.  In an undated stated submitted in May 2008, the Veteran's wife noted that his hands and arms were increasingly scarred and bruised.

Here, too, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any skin disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Loma Linda and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination to determine whether any current bilateral hearing loss or tinnitus is a result of in-service noise exposure, or otherwise related to his active service.  The examiner should review the claims folder and note such review in the examination report or in an addendum. 

The examiner should note the in-service audiology examinations and history, the post-service audiogram report, the conceded in-service noise exposure, and the Veteran's statements regarding the onset of hearing loss and tinnitus.

a. The examiner should provide an opinion as to the standards most likely used in reporting the audiology test results in September 1965 as well as how those results and the results on the September 1968 examination would convert to contemporary standards.

b. The examiner should opine as to whether the hearing tests indicate a threshold shift.

c. The examiner should presume that the Veteran had in-service noise exposure from his in-service duties as a radio relay operator and combat experience, including the prolonged base shelling in February 1968.

d. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed bilateral hearing loss is the result of in-service noise exposure.

e. In rendering this opinion the examiner should discuss whether hearing loss could be of delayed onset following noise exposure.

f. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is the result of in-service noise exposure.

g. The examiner should address any pure tone threshold shifts during service, and determine whether they support a relationship between the Veteran's current bilateral hearing loss and tinnitus, and his period of service.

h. All opinions and conclusions expressed must be supported by reasons.  The reasons should include consideration of the Veteran's reports of the onset and continuity of his hearing loss and tinnitus.

i. The examiner should reconcile any opinions with the service records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3. Schedule the Veteran for a VA examination of his skin performed by a physician (i.e. dermatologist) to determine the etiology of any skin disorder found to be present.  The claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. does the Veteran currently have a skin disorder affecting his arms, hands, or face, including acne, or another diagnosed disorder?

b. Is it at least as likely as not that any currently diagnosed skin disorder is a result of disease or injury incurred during active service, including exposure to herbicides, or sun exposure?

c. All opinions and conclusions expressed must be supported by reasons.  The reasons should include consideration of the Veteran's reports of the onset and continuity of his skin disorder.

d. The examiner should reconcile any opinions with the service records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4. If any of the benefits sought are not granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



